619 So. 2d 506 (1993)
Noel FERRON, Appellant,
v.
The STATE of Florida, Appellee.
No. 92-795.
District Court of Appeal of Florida, Third District.
June 15, 1993.
Yale L. Galanter, Miami, for appellant.
Robert A. Butterworth, Atty. Gen., and Consuelo Maingot, Asst. Atty. Gen., for appellee.
Before HUBBART, BASKIN and GERSTEN, JJ.
PER CURIAM.
Appellant, Noel Ferron, appeals his conviction for possession of cocaine with intent to sell or deliver. We affirm.
First, the trial court did not err in admitting Ferron's pre-arrest statement since volunteered statements of any kind are not barred from admissibility by the Fifth Amendment. See Christopher v. State, 583 So. 2d 642, 645 (Fla. 1991).
Second, the State presented substantial, competent evidence from which the jury could exclude Ferron's hypothesis of innocence that he had no knowledge of the presence of the drugs in the vehicle. Thus, the trial court properly denied the motion for judgment of acquittal. State v. Law, 559 So. 2d 187 (Fla. 1989); Lynch v. State, 293 So. 2d 44 (Fla. 1974).
Third, the prosecutor's remarks made in closing argument were proper as an invited response to defense counsel's *507 closing argument. Dufour v. State, 495 So. 2d 154, 160-61 (Fla. 1986), cert. denied, 479 U.S. 1101, 107 S. Ct. 1332, 94 L. Ed. 2d 183 (1987). Accordingly, the conviction and sentence are affirmed.
Affirmed.